DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 02/17/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 1 and 4, the phrases "adapted to" renders the claim indefinite because it is unclear whether the limitation(s) following the phrases are part of the claimed invention.  It has been held that the recitation that an element is “adapted to” perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. The phrase “adapted to” with the limitations following the phrase claims the claim indefinite because the resulting claims do not clearly set forth the metes and bounds of the patent protection desired. There is indefiniteness in the above claims to tell public what to do to avoid infringement in this respect or where infringement begins. Rule against indefiniteness is not a technical one, but is to protect public and keep patentee from taking an advantage to which he is not entitled.           
            Claims 2, 3 and 5-8 are rejected by virtue of their dependence.
With respect to relevant claims, examiner recommends to amend the phrases “adapted to” to --configured to-- in order to positively claim the limitations in any patentable sense.    

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Papagiannakis et al. (US PAP 20212021/0249118 A1).
           With respect to claim 9, Papagiannakis et al. teach a method of analyzing surgical specimens comprising (see abstract; paragraphs 0008-0012, 0013, 0017-0019, 0036, 0038, 0041-0044, 0060-0063; claims 10 and 24-27): illuminating a surgical specimen with structured light from a structured-light illuminator (see paragraphs 0008-0011, 0029-0034, 0037-0039, 0044-0047; 0061); imaging the surgical specimen to provide optical images at a plurality of illumination wavelengths, a plurality of structured light phases, and a plurality of structured-light pattern periods (see paragraphs 0008-0011, 0029-0034, 0037-0039, 0044-0047; 0061); demodulating the structured light images; processing the optical images to determine texture at a plurality of subimages of the optical images, the determined textures forming a texture map (see paragraphs 0013, 0038, 0041, 0048, 0050-0052, 0054 and 0064); and classifying with a first machine-learning-based classifier to determine a surface tissue type map of the specimen from the texture map (see paragraphs 0009-0019, 0036, 0041, 0042, 0045-0047, 0058, 0061-0063 and 0071).

Allowable Subject Matter

Claims 1-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all the limitations of the base claim and any intervening claims.
Claims 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
            With respect to claims 1-8, the most relevant prior art, by Papagiannakis et al. (US PAP 20212021/0249118 A1), teaches a system for specimen imaging with optical measurement comprising (see abstract; paragraphs 0008-0012, 0013, 0017-0019, 0036, 0038, 0041-0044, 0060-0063; claims 10 and 24-27): a structured light imaging (SLI) unit (10) configured to provide optical images obtained at a plurality of wavelengths, a plurality of structured light phases, and at a plurality of structured-light pattern periods (see abstract; paragraphs 0008-0012, 0013, 0017-0019, 0036, 0038, 0041-0044, 0060-0063; claims 10 and 24-27); an image processing unit (15) configured to receive the optical images and configured by firmware in memory to: demodulate the structured light images; register the optical images (see abstract; paragraphs 0008-0012, 0013, 0017-0019, 0036, 0038, 0041-0044, 0060-0063; claims 10 and 24-27); process the optical images to determine texture at a plurality of subimages of the optical images, the determined textures forming a texture map (see paragraphs 0013, 0017-0019, 0048, 0050, 0054, 0058, 0063, 0080, 0082 and 0087; claims 10 and 24-27); use a first machine-learning-based classifier to determine a surface tissue type map of the specimen from the texture map (see paragraphs 0008-0012, 0036, 0038, 0041-0044, 0086-0063) but fail to explicitly teach or make obvious a micro-X-ray computed tomography (CT) unit configured to provide voxel-based CT images of the specimen; wherein the image processing unit configured to receive the CT images; extract like-tissue volumes from the CT images to form a volume map and use a second machine-learning-based classifier to determine a three-dimensional tissue-type map from the surface tissue type map and the extracted like-tissue volumes from the CT images as claimed in combination with all of the remaining limitations of the base claims and any intervening claims.
             With respect to claims 10-14, the most relevant prior art, by Papagiannakis et al. (US PAP 20212021/0249118 A1), teaches the method of claim 9 (see abstract; paragraphs 0008-0012, 0013, 0017-0019, 0036, 0038, 0041-0044, 0060-0063; claims 10 and 24-27) but fail to explicitly teach or make obvious obtaining X-ray computed tomography (CT) images of the surgical specimen; registering the CT and optical images; extracting like-tissue volumes from the CT images to form a volume map; classifying with a second machine-learning-based classifier to determine a three-dimensional tissue-type map from the surface tissue type map and the extracted like-tissue volumes from the CT images as claimed in combination with all of the remaining limitations of the base claim and any interfering claims.

Conclusion

 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sullivan et al. (US PAP 2020/0035350 A1) teach a method and apparatus for processing images captured by medical imaging devices such as CT (Computer Tomography), MRI (Magnetic Resonance Imaging) and OCT (Optical Coherence Tomography) (see paragraphs 0004, 0005, 0030 and 0032).
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494. The examiner can normally be reached 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Irakli Kiknadze
/IRAKLI KIKNADZE/
            Primary Examiner, Art Unit 2884
                                                                                                                                                                                                        /I.K./    August 26, 2022